UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7162



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JESSE EDWARD CAUDILL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-93-21, CA-97-525-R)


Submitted:   October 10, 1997          Decided:     November 12, 1997


Before WILLIAMS and MICHAEL, Circuit Judges and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jesse Edward Caudill, Appellant Pro Se. Steven Randall Ramseyer,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997).

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. United States v. Caudill, No. CR-93-21; CA-97-525-R
(W.D. Va. Aug. 5, 1997). Our decision intimates nothing about the

retroactivity of the one-year limitations period imposed by the

Antiterrorism and Effective Death Penalty Act of 1996, of 28
U.S.C.A. § 2255 (West Supp. 1997), since Appellant filed this

action over one year after the effective date of the statute. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2